IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN


 


NO. 3-93-177-CR


ROBERT T. SVIENTY,

	APPELLANT

vs.


THE STATE OF TEXAS,

	APPELLEE

 

FROM THE DISTRICT COURT OF CALDWELL COUNTY, 22ND JUDICIAL DISTRICT

NO. 91-237, HONORABLE CHARLES R. RAMSAY, JUDGE PRESIDING
 


PER CURIAM

	This is an appeal from a judgment of conviction for delivery of a controlled
substance, namely: cocaine.  Punishment was assessed at confinement for 10 years and a $20,000
fine, probated.
	Appellant has filed a motion to withdraw the appeal.  No decision of this Court has
been delivered.  The motion is granted and the appeal is dismissed.  See Tex. R. App. P. 59(b).


Before Justices Powers, Jones and Kidd
Appeal Dismissed on Appellant's Motion
Filed:  January 12, 1994
Do Not Publish